


Exhibit 10.1
BROCADE SENIOR LEADERSHIP PLAN


Approved by the Compensation Committee: July 26, 2013
(Effective for fiscal year 2013)


PURPOSE


The Brocade Senior Leadership Plan (SLP) is designed to link incentive
compensation with Brocade Communications Systems, Inc. (“Brocade” or the
“Company”) performance.


PERFORMANCE PERIOD AND PAYOUT PERIOD
    
Performance against Company objectives is measured annually (according to the
Company's fiscal year, the “Plan Period”), and is reviewed quarterly. Payout of
earned cash bonuses, if any, occurs on an annual basis after the end of the Plan
Period.


ELIGIBILITY


Regular full-time and part-time Vice President (VP) level employees and the
Chief Executive Officer (CEO) are eligible to participate in the SLP. To the
extent a VP is eligible to, and participates in, the Company's Sales Incentive
Plan, then that VP shall not be eligible to participate in this SLP unless
approved by the Compensation Committee of the Board of Directors.


Participants must be employed in a SLP eligible position as a regular (full-time
or part-time) employee at the end of the fiscal year to be eligible to earn a
SLP Payout.


COMPANY PERFORMANCE & SENIOR LEADERSHIP PLAN FUNDING


For each Plan Period, Brocade's Board of Directors approves the Company's
Operating Plan (including updates, modifications and amendments that the Board
deems appropriate). The Compensation Committee of the Board then determines the
metrics for the SLP and their relative weightings based on the Board-approved
Operating Plan.
For fiscal year 2013, the metrics are:
- Pre-SLP/BIP non-GAAP operating income (OI)
- Ethernet revenue growth
- Total revenue growth


At the end of the Plan Period, Brocade will determine amounts to be paid under
the SLP based on the Company's actual performance on a pre-bonus basis (Actual
Performance) achieved during the Plan Period (Actual OI, Actual Ethernet Revenue
Growth and Actual Total Revenue Growth) relative to the Target OI (OI
Percentage), Target Ethernet Revenue Growth, and Target Total Revenue Growth,
respectively. The Actual OI, Actual Ethernet Revenue Growth and Actual Total
Revenue Growth performance will be communicated following the end of each Plan
Period.




--------------------------------------------------------------------------------




PARTICIPANT INCENTIVE TARGET PERCENTAGE


With respect to Section 16 Officers (including the Chief Executive Officer), a
Participant's Annual Incentive Target Percentage may range from 50% to 150% of
the Participant's annual base salary and is approved by the Company's
Compensation Committee. With respect to other Participants in the Company's SLP,
a Participant's Annual Incentive Target Percentage is determined by the
Participant's classification or pay grade at the end of the 12-month Plan
Period, unless otherwise indicated in writing by Brocade.


SENIOR LEADERSHIP PLAN PAYOUTS


On an annual basis, the Compensation Committee reviews and approves the formula
for cash bonus payouts and actual SLP bonus payouts to any person who is an
officer of the Company within the meaning of Section 16 of the Securities
Exchange Act of 1934, as amended, and the rules and regulations promulgated
thereunder (Section 16 Officer), including the CEO. The CEO reviews and approves
the formula for cash bonus payouts and actual SLP bonus payments for all other
Participants.


The cash bonus payout is calculated based on the following formula (less
applicable taxes and deductions):


Bonus Payout = (Actual Performance) x (Annual Incentive Target %) x (Annual Base
Salary)


Actual Performance. The Actual Performance for all Participants is equal to the
sum of:
(i) OI Payout Percentage multiplied by 40%, plus
(ii) Ethernet Revenue Growth Payout Percentage multiplied by 30%, plus
(iii) Total Revenue Growth Payout Percentage multiplied by 30%
 


The OI Payout Percentage and Revenue Growth Payout Percentages are calculated as
follows:


Operating Income (OI) Payout Percentage:
•
If the OI Percentage is below 80%, the OI Payout Percentage shall be 0% (zero).

•
If the OI Percentage is equal to or above 80% and below the Target OI Threshold,
the OI Payout Percentage shall be equal to 100% less two (2) percentage points
for each OI Percentage point below the Target OI Threshold.

•
If the OI Percentage is equal to or above the Target OI Threshold, the OI Payout
Percentage shall be equal to 100% plus three (3) percentage points for each OI
Percentage point above the Target OI Threshold.



Ethernet Revenue Growth Payout Percentage:
•
If year over year Ethernet Revenue Growth is at or below 0% (zero), there is no
Ethernet Revenue Growth Payout.

•
If year over year Ethernet Revenue Growth is between 0% and 100% of target
growth, then payout is determined using a linear progression between 0% (zero)
and 100%. For example, if Ethernet Revenue Growth is half of target, then the
payout would be 50% of the target payout.





--------------------------------------------------------------------------------




•
If year over year Ethernet Revenue Growth is at 100% of the target growth, then
payout is at 100%.

•
If year over year Ethernet Revenue Growth is above 100% of the target growth,
there will be an accelerated performance payout of an additional 20% for each 1%
of growth above the target growth.



Total Revenue Growth Payout Percentage:
•
If year over year Total Revenue Growth is at or below 0% (zero), there is no
Total Revenue Growth Payout.

•
If year over year Total Revenue Growth is between 0% and 100% of the target
growth, then payout is determined using a linear progression between 0% (zero)
and 100%. For example, if Total Revenue Growth is half of target, then the
payout would be 50% of the target payout.

•
If year over year Total Revenue Growth is at 100% of the target growth, then
payout is at 100%.

•
If year over year Total Revenue Growth is above 100% of the target growth, there
will be an accelerated performance payout of an additional 25% for each 1% of
growth above the target growth.





Fractional amounts shall be interpolated based on the above scaling.


The OI Payout Percentage, Ethernet Revenue Growth Payout Percentage and Total
Revenue Growth Payout Percentage are uncapped for overachievement.


Bonuses will be calculated using the annual base salary and Annual Incentive
Target Percentage as of the last day of the Plan Period, except as set forth
above or otherwise indicated in writing by Brocade.


Program payouts are generally made within eight (8) weeks following the
conclusion of the 12-month Plan Period.


ADMINISTRATIVE PROCEDURES


Compensation Committee Approval
The Compensation Committee reserves the right to decrease or eliminate the
bonus.


New Hires and Promotions
Payouts will be pro-rated for Participants who are hired or transferred into the
SLP during any Plan Period.


Position/Salary Factor


Payout will be based on the Participant's annual base salary and job position on
the last day of the Plan Period. Bonuses may be pro-rated if Participant
received a cash bonus under another bonus program.


Terminations: Any Participant whose employment terminates for any reason before
the end of the fiscal year is not eligible to earn a SLP payout.




--------------------------------------------------------------------------------






Leaves of Absences, Disability or Death: In the event of a Participant's
disability time off, or discretionary leave of absence, SLP Payouts, if earned,
will be calculated on a pro-rated basis, based on the number of days the
Participant was actively working at Brocade during the Plan Period. In the event
of Participant's death, an amount equal to the pro-rated SLP Payout the
Participant would have earned, if the Participant had otherwise remained
eligible, will be paid to the Participant's estate.


Performance Improvement Plan/Disciplinary Situations (Development Needed): If a
Participant, at any time prior to the cash bonus payout for a 12-month Plan
Period, is subject to a performance improvement plan, discipline or demotion,
Brocade may, in its sole discretion, reduce or eliminate the cash bonus payment
that the Participant would otherwise have been eligible to receive. If, at the
time prior to the Payout for a 12-month Plan Period, it is determined that a
Participant may be subject to corrective action, discipline or demotion, then
Brocade may withhold the entire cash bonus payout, or a portion thereof, until
after a final decision on such corrective action has been made. If a Participant
is given a performance rating of Development Needed, the Participant will not be
eligible to earn a Payout. Only the VP of Human Resources or CEO may approve
exceptions to this policy, except that the Compensation Committee must approve
exceptions for Section 16 officers.


Section 409A: It is intended that any payments made under the SLP will be exempt
from the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended and the regulations and guidance issued thereunder (collectively,
Section 409A), pursuant to the “short-term deferral” exception under Section
409A, and any ambiguities and/or ambiguous terms under the Plan will be
interpreted to comply with the requirements of such exception or otherwise
comply with the requirements of Section 409A. Each payment under the SLP is
intended to constitute a separate payment for purposes of Section 1.409A-2(b)(2)
of the U.S. Treasury Regulations. Without imposing any obligation, Brocade may,
in good faith and without the consent of any Participant, make any amendments to
this SLP and take such reasonable actions which it deems necessary, appropriate
or desirable to avoid imposition of any additional tax or income recognition
under Section 409A prior to actual payment to any Participant.


Other Provisions: Participation in the SLP does not constitute an agreement
(express or implied) between the Participant and Brocade that the Participant
will be employed by Brocade for any specific period of time, nor is there any
agreement for continuing or long-term employment. Terms and conditions regarding
the SLP and any participation therein, including, but not limited to, SLP
eligibility, SLP funding, and performance and payout criteria and
determinations, are subject to change by Brocade at any time in its sole
discretion. Brocade and its Board of Directors retain the absolute right to
interpret, revise, modify or terminate the SLP at any time in its sole
discretion. This SLP supersedes all prior written or oral statements to
employees regarding the SLP for the periods contemplated hereunder.




